DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 24 December 2020, in response to the Office Action mailed 24 July 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The prior rejections of claims 5, 6, and 11-18 under 35 U.S.C. 112, second paragraph, have been withdrawn due to the amendments filed.

The prior rejection of claims 13-18 under 35 U.S.C. 112, second paragraph, and interpretation under the sixth paragraph, has been withdrawn due to the amendments filed.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Note: the examiner has interpreted the amendments made to claims 13-18 to be avoiding it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description as filed does not appear to include a “client system monitor” as claimed in claim 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2012/0311660).

As per claim 1, Park teaches a method, comprising: determining an operating context at a client by an agent installed on the client [an agent module is installed in a user terminal is configured to access a policy server and send user context data to access to authenticate and receive policy information (pars. 0008-14, 0031-32, etc.)]; sending, by the agent, the operating context to a policy engine [an agent module is installed in a user terminal is configured to access a policy server and send user context data to access to authenticate and receive policy information (pars. 0008-14, 0031-32, etc.)]; and receiving, by the agent, a choice of Internet Protocol (IP) policy associated with the client based on the operating context from the [an agent module is installed in a user terminal is configured to access a policy server and send user context data to access to authenticate and receive policy information, including IP policy, from a policy setter on the server (pars. 0008-14, 0029-36, etc.)], configuring the client based on the choice of IP policy [in response to receiving the access policy information in, e.g., an access policy information message, the user terminal 200 (specifically, the agent module) sets an IPv6 address and an access policy function of the terminal on the basis of the access policy information received from the policy server (para. 0039, etc.)], wherein the client communicates across a network using the choice of IP policy [response to receiving the access policy information in, e.g., an access policy information message, the user terminal 200 (specifically, the agent module) sets an IPv6 address and an access policy function of the terminal on the basis of the access policy information received from the policy server (para. 0039, etc.)].

As per claim 7, see the rejection of claim 1, above, wherein Park also teaches a non-transitory computer readable medium storing a program of instructions that is executable by a device to perform the method [the policy server and the terminal may both be implemented as computing devices which include a processor, memory, storage, input/output capability, and so on. In such computing devices, a processor carries out operations indicated by predefined instructions stored in a non-volatile memory (para. 0026, etc.)].

[the policy server and the terminal may both be implemented as computing devices which include a processor, memory, storage, input/output capability, and so on. In such computing devices, a processor carries out operations indicated by predefined instructions stored in a non-volatile memory (para. 0026, etc.)].

As per claim 19, Park teaches wherein a DNS agent at a DNS server receives the choice of IP policy [in response to receiving the access policy information in, e.g., an access policy information message, the user terminal 200 (specifically, the agent module) sets an IPv6 address and an access policy function of the terminal on the basis of the access policy information received from the policy server (para. 0039, etc.) which may be performed by a DNS server performing DNS address function (paras. 0030-36, etc.)].

As per claim 20, Park teaches wherein a DNS agent at a DNS server receives the choice of IP policy, and wherein the DNS agent implements the choice of IP policy for communications with the client [response to receiving the access policy information in, e.g., an access policy information message, the user terminal 200 (specifically, the agent module) sets an IPv6 address and an access policy function of the terminal on the basis of the access policy information received from the policy server (para. 0039, etc.) which may be performed by a DNS server performing DNS address function (paras. 0030-36, etc.)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 8-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0311660) in view of Joshi (US 2018/0288129).

As per claim 2, Park teaches the method as recited in Claim 1, as described above.
While Park teaches determining an operating context by the agent installed in the client (see above) it does not explicitly teach wherein an operating context comprises one or more network transaction metrics.
Joshi teaches wherein an operating context comprises one or more network transaction metrics [the system may detect/determine a series of patterns and or network traffic at a client and select, configure, and apply an appropriate agent (abstract; figs. 2-3; paras. 0073-80; etc.)].
Park and Joshi are analogous art, as they are within the same field of endeavor, namely network monitoring/applying policy.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the network traffic context data in the 
Joshi provides motivation as [by accounting for dynamic network conditions in the use and application of the monitors/agents, better data can be collected about the services in use and available (paras. 0005-9, etc.)].

As per claim 3, Park/Joshi teaches wherein a client-side subset of the one or more network transaction metrics is gathered from the agent operating on the client [the system may detect/determine a series of patterns and or network traffic at a client and select, configure, and apply an appropriate agent (Joshi: abstract; figs. 2-3; paras. 0073-80; etc.) where the metric data may be determined either client-side or server-side (Joshi: paras. 0024-27, 0090-92, etc.)].

As per claim 4, Park/Joshi teaches wherein a server-side subset of the one or more network transaction metrics is gathered from a data center associated with a data request [the system may detect/determine a series of patterns and or network traffic at a client and select, configure, and apply an appropriate agent (Joshi: abstract; figs. 2-3; paras. 0073-80; etc.) where the metric data may be determined either client-side or server-side at a data center (Joshi: paras. 0024-27, 0090-92, etc.)].

As per claim 8, see the rejection of claim 2, above.



As per claim 10, see the rejection of claim 4, above.

As per claim 14, see the rejection of claim 2, above.

As per claim 15, see the rejection of claim 3, above.

As per claim 16, see the rejection of claim 4, above.


Claims 5, 6, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0311660) in view of Mayorgo (US 2018/0295148).

As per claim 5, Park teaches the method as recited in Claim 1, as described above.
While Park teaches applying appropriate policies selected based on operating context (see above), it does not teach applying a machine learning-based optimization process to the choice of IP policy to produce an outcome.
Mayorgo teaches applying a machine learning-based optimization process to the choice of IP policy to produce an outcome [a learning system may be used to learn the basis on which a policy is determined for an obtained risk level and connection to selected attributes/parameters (paras. 0059-72, etc.)].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a machine learning model/system for analyzing the data and determining appropriate policies, as taught by Mayorgo, for the analyzing context data and determining appropriate IP policy in the system taught by Park.
Mayorgo provides motivation as [utilizing a learning system improves scalability and accuracy of the data analysis (para. 0079, etc.)].

As per claim 6, Park/Mayorgo teaches repeating the applying the machine learning-based optimization process to the choice of IP policy until the new outcome reaches a predetermined threshold of impact [the learning system may improve the accuracy of the selection of policies and may be associated with an associated trustworthiness score, for which a certain minimum (threshold) may be applied to utilize the learning system selection (Mayorgo: paras. 0059-72, etc.)].

As per claim 11, see the rejection of claim 5, above.

As per claim 12, see the rejection of claim 6, above.

As per claim 17, see the rejection of claim 5, above.

.


Response to Arguments
Applicant’s remarks are drawn to the amendments made to the claims, which have been addressed above, including the newly cited reference to Park.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papp (US 7,843,843) – discloses a system of adjusting and selecting differentiated network services for classes of network traffic based on metrics.
Joshi (US 2018/0287903) – discloses a system for selecting and configuring agents similarly to Joshi, above.
Flykt (US 7,191,226) – discloses a system including a home agent that may receive data requests utilizing various IP versions and select and encapsulate the data in a selected version.
Giaretta (US 2009/0305701) – discloses utilizing network data to make a flow policy selection utilizing machine learning.
Vitalos (US 2008/0229382) – discloses a system including admin/remote network policy control.
Shaikh (US 2017/0187686) – discloses assigning control agents to each user for controlling network policies.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125